DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 07/28/2022.
Claims 13-15 are presented for examination. 
The rejections are respectfully maintained and reproduced infra for applicant's convenience.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on page 6, (i) "a processor that determines, based on a physical resource block index and a symbol index, a value indicating a cyclic shift”. On the contrary, Yu teaches terminal 401 receives beam change information through DL DCI includes beam index (see Yu: ¶0057]; Fig.4 step 410). The beam change information based on a BRRS resource index (BRRS-RI) for identifying a BRRS beam and quality information of a beam and a specific bit may be contained in the DCI to indicate whether to change a beam (see Yu: ¶[0186]). Although Yu does not explicitly taches a value indicating a cyclic shift, Kim teaches the reception side determines which cyclic shift value needs to be applied to the beam to be allocated and reception side perform beam index to determines an optimal combination. The combination of Yu and Kim teach the limitation of (i) as described hereinabove.
Applicant argues, stated in the remark on page 7-8, (ii) " transmits, on a physical uplink control channel (PUCCH), a scheduling request, which is 1-bit information, for beam change”. On the contrary, Yu teaches transmit XPUCCH or XPUSCH by applying the changed beam and beam change information include indication that indicates a beam to be changed (wherein the BRRS resource index is corresponding to physical resource block index) and beam index include 1 bit information corresponding to each indication bit updated “beam index corresponding to each indication bit may be updated when there is a report of the terminal or a need of the base station” see Yu: ¶[0076], and wherein beam index corresponding to symbol index). In addition, scheduling request which is 1 bit for beam change can be “a specific bit may be contained in the DCI to indicate whether to change a beam” (see Yu: Fig.12 step 1310; ¶[0186]). Although Yu does not explicitly taches a value indicating a cyclic shift, Kim teaches the reception side determines which cyclic shift value needs to be applied to the beam to be allocated and reception side perform beam index to determines an optimal combination. The combination of Yu and Kim teach the limitation of (ii) as described hereinabove. 
Applicant argues, stated in the remark on page 8, (ii) the PUCCH uses a sequence generated by using the value indicating the cyclic shift”. On the contrary, Kim teaches the reception side determines which cyclic shift value needs to be applied to the beam to be allocated and reception side perform beam index to determines an optimal combination which cyclic shift value of 2N/3, N/3 and 0 is a sequence that correspond to each beam (see Kim: ¶[0067]; ¶[0050]). Based on the reasons above, applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0302341 A1) in view of Kim et al. (US 2015/0288439 A1).
Regarding claim 13, Yu teaches a terminal comprising: 
a processor that determines, based on a physical resource block index and a symbol index (terminal 401 receives beam change information through DL DCI includes beam index see Yu: ¶0057]; Fig.4 step 410); and
 a transmitter that transmits, on a physical uplink control channel (PUCCH), a scheduling request, which is 1-bit information, for beam change (transmit XPUCCH or XPUSCH by applying the changed beam and beam change information include indication that indicates a beam to be changed  see Yu: Fig.4 step 425; ¶[0106-107]), and wherein a demodulation reference signal (DMRS) is multiplexed on the PUCCH (beam index may include signal of DMRS see Yu: ¶[0088]). 
Yu does not explicitly teaches determine a value indicating a cyclic shift, wherein the PUCCH uses a sequence generated by using the value indicating the cyclic shift. 
However, Kim teaches the determine a value indicating a cyclic shift, wherein the PUCCH uses a sequence generated by using the value indicating the cyclic shift (the reception side determines which cyclic shift value needs to be applied to the beam to be allocated and reception side perform beam index to determines an optimal combination which cyclic shift value (value in sequence) indicating the beam change see Kim: ¶[0067]; Fig.6 step 620-630; ¶[0061]) in order to provide for controlling a transmission signal in a transceiver (see Kim: ¶[0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Yu to include (or to use, etc.) the determine a value indicating a cyclic shift, wherein the PUCCH uses a sequence generated by using the value indicating the cyclic shift as taught by Kim in order to provide for controlling a transmission signal in a transceiver (see Kim: ¶[0016]).
Regarding claim 14, claim 14 is rejected for the same reason as claim 13 as described hereinabove, Claim 14 recites a radio communication method for a terminal that perform similar functionality as described in claim 13.
Regarding claim 15, claim 15 is rejected for the same reason as claim 13 as described hereinabove, Claim 15 recites system for a terminal that perform similar functionality as described in claim 13. Yu further teaches the base station comprises: a receiver that receives the PUCCH (base station 402 receive xPUCCH or XPUSCH on step 425 see Yu; Fig.4 step 425).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 4, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478